DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on May 03, 2022.
3.	Claim 1 has been previously cancelled.
4.	Claims 2-7, 9-14, 16-17 and 19-21 have been amended.
5.	Claims 2-21 are currently pending and are found to be allowable. 

Reasons for Allowance

6.	Claims 2-21 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
8.	The rejection of claims 2-21 under 35 U.S.C. 101 have been withdrawn.  The claims recite the combination of additional elements to receiving, at a service provider, an indication of an action performed by a user at a user device while an online service is provided by the service provider in a current session to the user device; accessing an analysis of a plurality of prior actions of at least the user at one or more of the user device and other devices in a plurality of prior sessions with at least one of the online service or the service provider; monitoring, using a software code snippet provided by the service provider and implemented with the online service, one or more user input actions associated with the action with the online service; determining, based on monitoring the one or more user input actions, a current state of the online service on the user device; determining, based on the analysis of the plurality of prior actions, the action, and the current state of the online service on the user device, that a transaction of the online service will not be completed at the user device; determining completion data for use by the online service, wherein the completion data provides application output data to enable completion of the transaction; and providing the completion data to the user device.  The claims as a whole integrates the abstract idea into a practical application.
9.	With regards to the prior art rejection:  See Office Action mailed on 02/03/2022.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        05/21/2022